15‐489‐cr 
        United States v. Nastri 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 26th day of April, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 15‐489 
         
        JAMES NASTRI, 
         
                                  Defendant‐Appellant.            
        ______________________  
         
        FOR APPELLANT:            JESSE M. SIEGEL, New York, NY. 
         



                                                             1 
  FOR APPELLEE:           CHRISTINA E. NOLAN, Assistant United States 
                          Attorney (Gregory L. Waples, Assistant United States 
                          Attorney, on the brief), for Eric S. Miller, United States 
                          Attorney for the District of Vermont, Burlington, VT.           
 
       Appeal from the United States District Court for the District of Vermont 
(Sessions, J.). 
 
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of conviction is AFFIRMED.  

      James Nastri appeals from a February 4, 2015 judgment of conviction in 

the United States District Court for the District of Vermont, sentencing him 

principally to 210 months’ imprisonment.  A jury convicted Nastri of conspiracy 

to distribute 100 grams or more of heroin in violation of 21 U.S.C. §§ 841(a)(1), 

(b)(1)(B)(i), 846.  We assume the parties’ familiarity with the underlying facts and 

the procedural history, which we reference only as necessary to explain our 

conclusions. 

       Nastri argues first that he was deprived of his constitutional right to a fair 

trial when the district court declined to excuse a juror.  The juror had heard, from 

a third‐party, that the court had excused another juror after the latter had briefly 

witnessed the defendant in shackles.  We have previously held that a brief 

glimpse by jurors of the defendant in handcuffs outside of the courtroom did not 




                                          2 
warrant vacatur absent some “specific showing” of harm to the defendant, at 

least where the jurors affirmed their impartiality during voir dire.  United States 

v. Torres, 519 F.2d 723, 727–28 (2d Cir. 1975).  Nastri argues that this rule has been 

overturned by the presumption of prejudice articulated in Deck v. Missouri, 544 

U.S. 622, 635 (2005).  We disagree.  First, Deck addressed an entirely separate 

situation: the routine shackling of defendants in the courtroom, in front of the 

jury, during the guilt and penalty phases of trial.  Id. at 632.  Second, the juror in 

question here did not even see the defendant in shackles herself; instead, she was 

merely told that another juror had done so and been excused.  We decline to 

extend Deck’s rule so far as to cover third‐hand reports of the defendant having 

been seen in shackles.  The district court judge asked the juror in question if the 

knowledge affected her ability to be impartial, to which she responded that it 

would not.  Absent any specific showing of harm by the defendant, there was no 

prejudice to the defendant’s right to a fair trial. 

      Nastri next argues that the prosecutor made improper and prejudicial 

remarks during summation, including calling certain arguments of defense 

counsel “distractions” and “red herrings.”  Because Nastri did not object to these 

comments below, we review for plain error and will only vacate a conviction if 




                                            3 
the prosecutor’s comments rose to the level of “flagrant abuse.”  United States v. 

Zichettello, 208 F.3d 72, 103 (2d Cir. 2000) (internal quotation marks omitted).  It is 

well established that “[a] prosecutor is not precluded from vigorous advocacy, or 

the use of colorful adjectives, in summation.”  E.g., United States v. Rivera, 971 

F.2d 876, 884 (2d Cir. 1992).  We have not found comparable language to 

constitute prejudicial commentary and decline to do so here.  See, e.g., United 

States v. Millar, 79 F.3d 338, 343–44 (2d Cir. 1996) (“hog wash” and “smoke 

screen”); United States v. Jaswal, 47 F.3d 539, 544 (2d Cir. 1995) (“fairy tale”); see 

also United States v. Beridze, 415 F. App’x 320, 327–28 (2d Cir. 2011) (“red 

herring”).  Nor do we accept Nastri’s argument that these comments called into 

question the defense counsel’s integrity, as did the comments in United States v. 

Friedman, 909 F.2d 705, 709 (2d Cir. 1990).  Unlike in Friedman, the prosecutor’s 

comments here did not impute any unethical or derogatory motives to defense 

counsel, nor did they suggest that he was in any way untrustworthy; instead, 

they merely attempted to direct the jury’s attention away from collateral issues to 

the elements of the crime.  Finally, prosecutors have “broad latitude . . . to 

suggest reasonable inferences to the jury.”  United States v. Salameh, 152 F.3d 88, 

138 (2d Cir. 1998); see also United States v. Zackson, 12 F.3d 1178, 1183 (2d Cir. 




                                            4 
1993).  Accordingly, the prosecutor committed no error in arguing to the jury that 

certain statements and conduct by Nastri effectively admitted guilt. 

      Nastri next argues that the district court erred in applying the criminal 

livelihood enhancement to his Guidelines offense level.  This enhancement 

requires that Nastri “committed the offense as part of a pattern of criminal 

conduct engaged in as a livelihood.”  U.S.S.G. § 2D1.1(b)(15)(E).  The clause 

“engaged in as a livelihood” has two requirements under the Guidelines: (1) that 

Nastri had “derived income from the pattern of criminal conduct that in any 

twelve‐month period exceeded” $14,500,1 and (2) that “such criminal conduct 

was the defendant’s primary occupation in that twelve‐month period.”  U.S.S.G. 

§ 4B1.3 app. note 2.  Nastri contends that the district court erred by not taking 

into account financial support Nastri received from his father and that the facts 

found were insufficient to invoke the enhancement.  We disagree.   

      The plain text of the Guideline asks us to examine the defendant’s 

“primary occupation” and gives, as examples of conduct qualifying for the 

enhancement, a defendant “engag[ing] in criminal conduct rather than regular, 

legitimate employment.”  Id.  Nothing about the Guideline suggests it was 


1 The $14,500 figure is derived from the Guidelines’ calculation of 2000 times the then‐
existing federal minimum hourly wage.  U.S.S.G. § 4B1.3 app. note 2. 


                                            5 
intended to require a district court to consider non‐occupational sources of 

income like familial support.  It exceeds the plain and ordinary meaning of these 

terms to refer to such support as Nastri’s primary “occupation.”  See Occupation, 

Oxford English Dictionary (3d ed. 2004) (“The state of having one’s time or 

attention occupied; what a person is engaged in; employment, business; work, 

toil. A particular action or course of action in which a person is engaged, esp. 

habitually; a particular job or profession; a particular pursuit or activity.”); 

Occupation, Merriam‐Webster’s Collegiate Dictionary (11th ed. 2003) (“[A]n 

activity in which one engages; the principal business of one’s life.”).  There were 

no facts before the district court that Nastri held a primary occupation or 

employment other than his criminal drug enterprise.  What the facts before the 

district court did show was the testimony of two of Nastri’s confederates that 

they returned between $4,000 and $5,000 to Nastri per trip to Vermont to sell 

drugs and that these trips took place, at minimum, five to seven times.  Thus, the 

district court did not clearly err in finding Nastri had derived income in excess of 

the $14,500 threshold provided by the Guideline.  Because both prongs of the 

Guideline were supported by the district court’s factual findings, its application 

does not constitute procedural error. 




                                           6 
       Finally, Nastri argues that the Guideline’s definition of a pattern of 

criminal conduct as “planned criminal acts occurring over a substantial period of 

time,” U.S.S.G. § 4B1.3 app. note 1, is unconstitutionally vague because “a 

substantial period of time” is undefined.  Because Nastri did not raise this 

argument below, we review only for plain error.  See United States v. Venturella, 

391 F.3d 120, 133 (2d Cir. 2004).   It is an open question in our Circuit whether 

vagueness challenges can even be raised with respect to the Sentencing 

Guidelines.  See, e.g., United States v. Savin, 349 F.3d 27, 38 (2d Cir. 2003).2  We 

need not reach this question, because even assuming the Guidelines were 

susceptible to vagueness challenges, Nastri’s argument is without merit.  See 

United States v. Mena, 342 F. App’x 656, 658 (2d Cir. 2009) (summary order). 




2 Five of our sister circuits— the Fifth, Sixth, Seventh, Eighth, and Eleventh Circuits—
have concluded the Guidelines are not susceptible to vagueness challenges.  See United 
States v. Matchett, 802 F.3d 1185, 1196 (11th Cir. 2015); United States v. Tichenor, 683 F.3d 
358, 365 n.3 (7th Cir. 2012); United States v. Smith, 73 F.3d 1414, 1418 (6th Cir. 1996); 
United States v. Pearson, 910 F.2d 221, 223 (5th Cir. 1990); United States v. Wivell, 893 F.2d 
156, 160 (8th Cir. 1990).  The Ninth and Tenth Circuits have held to the contrary.  See 
United States v. Hernandez‐Lara, — F.3d —, 2016 WL 1231999 (9th Cir. Mar. 29, 2016) 
(holding that U.S.S.G. § 2L1.2(b)(1) is unconstitutionally vague); United States v. Madrid, 
805 F.3d 1204, 1210 (10th Cir. 2015) (holding that residual clause of U.S.S.G. § 4B1.2(a)(2) 
is void for vagueness).  The Third Circuit has apparently assumed, without stating, that 
a vagueness challenge may lie against a Guideline.  See United States v. Maurer, 639 F.3d 
72, 77–78 (3d Cir. 2011). 


                                              7 
      “A law is void for vagueness if it either (1) ‘fails to provide people of 

ordinary intelligence a reasonable opportunity to understand what conduct it 

prohibits’ or (2) lacks ‘explicit standards for those who apply [it].’”  Expressions 

Hair Design v. Schneiderman, 808 F.3d 118, 142 (2d Cir. 2015) (alteration in 

original) (quoting VIP of Berlin, LLC v. Town of Berlin, 593 F.3d 179, 187 (2d Cir. 

2010).  “In the absence of First Amendment concerns, courts generally view 

vagueness challenges to a statute as applied to the defendant’s case.”  United 

States v. Farhane, 634 F.3d 127, 138 (2d Cir. 2011).  An as‐applied challenge asks 

“whether the language conveys sufficiently definite warning as to the proscribed 

conduct when measured by common understanding and practices,” VIP of Berlin, 

593 F.3d at 187 (internal quotation marks omitted).  VIP of Berlin itself dealt with 

an as‐applied challenge to a clause containing the word “substantial.”  There, we 

concluded that the plain and ordinary meaning of the statute provided adequate 

notice that the defendant’s “actual conduct,” as opposed to “hypothetical 

conduct,” fell within the purview of the statute.  Id. at 189.   

      The district court found that Nastri had engaged in the drug conspiracy for 

a period beginning in spring 2011 through April 2013.  Notwithstanding Nastri’s 

citations to Johnson v. United States, the Supreme Court specifically noted that it 




                                           8 
did “not doubt the constitutionality of laws that call for the application of a 

qualitative standard such as ‘substantial risk’ to real‐world conduct.”  135 S. Ct. 

2551, 2561 (2015) (emphasis added).  Whether a defendant’s actual two‐year 

drug‐distribution conspiracy falls within the scope of “a substantial period of 

time” is precisely this kind of qualitative standard.  No reasonable person could 

fail to understand that a continuous criminal enterprise lasting two years 

constitutes “planned criminal acts occurring over a substantial period of time.”  

U.S.S.G. § 4B1.3 app. note 1.  Accordingly, the Guideline provides sufficiently 

definite notice that Nastri was subject to its purview. 

      We have considered all of Nastri’s remaining arguments and find them to 

be without merit.  For the reasons stated above, the judgment of conviction is 

AFFIRMED.  

                           
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             9